NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                       No. 20-3491
                                      ____________

                            UNITED STATES OF AMERICA

                                             v.

                                    JAMES ABNEY,
                                    a/k/a *DOOCS",
                                            Appellant
                                     ____________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                              (D.C. No. 1-14-cr-00070-005)
                         District Judge: Honorable Yvette Kane
                                     ____________

                   Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                    June 17, 2022

              Before: HARDIMAN, SMITH and FISHER, Circuit Judges.

                                (Filed: September 1, 2022)
                                      ____________

                                        OPINION *
                                      ____________

FISHER, Circuit Judge.




       *
        This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7
does not constitute binding precedent.
       James Abney, appearing pro se, appeals an order of the United States District

Court for the Middle District of Pennsylvania denying a motion for compassionate

release. Because that decision was not an abuse of discretion, we will affirm. 1

       In 2015, Abney pleaded guilty to charges of racketeering in violation of 18 U.S.C.

§ 1962(d) and conspiracy to distribute more than five kilograms of cocaine and 280

grams of cocaine base in violation of 18 U.S.C. § 371. 2 The District Court sentenced

Abney to 160 months’ imprisonment and three years of supervised release. 3

       On August 7, 2020, Abney filed a motion for reduction of his sentence by 72

months under 18 U.S.C. § 3582(c)(1)(A)(i). Abney based his motion on his susceptibility

to COVID-19 due to his multitude of health issues. 4 The District Court held that,

although there were “extraordinary and compelling reasons” potentially justifying a

modification of Abney’s sentence, 5 his motion failed when considered against the factors

set out in 18 U.S.C. § 3553(a). 6 Abney makes three principal arguments on appeal. We


       1
         The District Court had jurisdiction under 18 U.S.C. § 3231 (offenses against the
United States). We have jurisdiction under 28 U.S.C. § 1291 (final decision). “We . . .
review a district court’s decision to deny a compassionate-release motion for abuse of
discretion.” United States v. Andrews, 12 F.4th 255, 259 (3d Cir. 2021).
       2
         Plea Agreement at 1–2, United States v. Abney, No. 1:14-cr-00070-YK-5 (M.D.
Pa. Aug. 21, 2015).
       3
         Judgment at 3–4, United States v. Abney, No. 1:14-cr-00070-YK-5 (M.D. Pa.
Mar. 14, 2019).
       4
         Application for Modification of Sentence at 9, United States v. Abney, No. 1:14-
cr-00070-YK-5 (M.D. Pa. Aug. 7, 2020).
       5
         18 U.S.C. § 3582(c)(1)(A)(i).
       6
         United States v. Abney, No. 1:14-cr-00070-YK-5, at 7–11 (M.D. Pa. Sept. 29,
2020) (order).

                                             2
will address each in turn.

       Abney first argues that the District Court erred because it “based its decision on

the original sentencing criteria, not post-sentencing evidence.” 7 However, the District

Court considered several post-sentencing factors supporting Abney’s request. For

example, the District Court considered Abney’s clean disciplinary record as well as his

rehabilitative and educational efforts while serving his sentence, in addition to his various

physical ailments. 8 In short, the District Court covered all the bases in its review.

       Abney next argues that the District Court failed to consider the denial of his

necessary medical care. 9 This argument fails for two reasons. First, Abney’s contention

that the District Court failed to consider his lack of medical care is factually incorrect. 10

More importantly, his argument misapprehends the basis for the District Court’s decision.

The District Court concluded Abney “adequately demonstrated that extraordinary and

compelling reasons exist” to reduce his sentence. 11 But demonstrating extraordinary and

compelling reasons for a sentence reduction is only half the battle. A district court must

also “consider[] the factors set forth in section 3553(a)” and determine that a sentence


       7
          Appellant’s Br. at 4.
       8
          Abney, No. 1:14-cr-00070-YK-5, at 7–11.
        9
          Appellant’s Br. at 5.
        10
           The District Court noted that Abney “was referred for scans of his abdomen and
pelvis, and there are notes in his record regarding a need for him to receive a surgical
consult related to a potential revision of his colostomy, but there is no indication that he
ever received these scans or surgical follow-up.” Abney, No. 1:14-cr-00070-YK-5, at 7
(internal citations omitted).
        11
           Abney, No. 1:14-cr-00070-YK-5, at 9.

                                               3
reduction “is consistent with applicable policy statements issued by the Sentencing

Commission.” 12 Those factors include, among other things, “the history and

characteristics of the defendant,” 13 and “the need for the sentence imposed . . . to reflect

the seriousness of the offense” and to “protect the public from further crimes of the

defendant.” 14 On this step the District Court considered Abney’s criminal history, which

includes drug trafficking, robbery, and murder. It also considered his persistent failure “to

follow the directives of supervising authorities” before concluding that “the [§] 3353(a)

factors support leaving [Abney’s] original sentence intact.” 15 Given Abney’s extensive

criminal history and our deferential standard of review, we cannot say that conclusion

was a “clear error of judgment.” 16

       Last, Abney argues that his case is similar to others where district courts have

granted motions for compassionate release to defendants who were convicted of violent

or serious offenses. This argument also fails. To start, we are not bound by district court

decisions. 17 And in each of the cases Abney cites, the District Court determined that the

defendant was no longer “a danger to the safety of any other person or to the




       12
          § 3582(c).
       13
          § 3553(a)(1).
       14
          Id. (a)(2)(A), (C).
       15
          Abney, No. 1:14-cr-00070-YK-5, at 10–11 (quotation omitted).
       16
          United States v. Pawlowski, 967 F.3d 327, 330 (3d Cir. 2020).
       17
          See Daubert v. NRA Grp., LLC, 861 F.3d 382, 395 (3d Cir. 2017).

                                              4
community,” 18 or that the § 3353(a) factors weighed in favor of a sentence

modification. 19 As discussed, the District Court considered Abney’s significant criminal

history and risk of recidivism before concluding his health conditions did not warrant a

sentence reduction. 20 That decision was reasonable and consistent with our caselaw. 21

       For these reasons, we will affirm.




       18
          United States v. McElrath, No. 3-cr-235, 2020 WL 5423067, at *2 (D. Minn.
Sept. 10, 2020) (quoting U.S.S.G. § 1B1.13(2)); United States v. Webber, No. 3:07-cr-
00041-02, 2020 WL 6706346, at *4 (N.N.D. Nov. 13, 2020) (quoting U.S.S.G. §
1B1.13(2)).
       19
          United States v. Stephenson, 461 F. Supp. 3d 864, 874–75 (S.D. Iowa 2020);
United States v. Sparkman, No. 09-cr-0332-07, 2020 WL 6781793, at *8–11 (N.D. Ill.
Nov. 18, 2020).
       20
          Abney, No. 1:14-cr-00070-YK-5, at 7–11.
       21
          See, e.g., Pawlowski, 967 F.3d at 331 (affirming denial of motion for
compassionate release in part because of the seriousness of defendant’s crimes).

                                             5